Name: Commission Regulation (EEC) No 139/90 of 19 January 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3551/89
 Type: Regulation
 Subject Matter: trade;  trade policy;  marketing
 Date Published: nan

 No L 16/12 Official Journal of the European Communities 20 . 1 . 90 COMMISSION REGULATION (EEC) No 139/90 of 19 January 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3551/89 whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 3551 /89 (*) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 3551 /89 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas forequarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be autho ­ rized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 3182/88 (6); Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84,. should be required ; Article 1 1 . A sale shall be organized of approximately :  3 500 tonnes of hindquarters, and  3 500 tonnes of forequarters, held by the German intervention agency and bought in before 1 August 1989 . This meat shall be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto.(') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 238, 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 241 , 13. 9. 1980, p. 5. ( «) OJ No L 283, 18 . 10. 1988, p. 13. o OJ No L 55, 1 . 3. 1988, p. 1 . (8) OJ No L 348, 29. 11 . 1989, p. 16. 0 OJ No L 99, 10 . 4. 1981 , p. 38 . 20. 1 . 90 Official Journal of the European Communities No L 16/ 13 Article 4 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : *54, Commission Regulation (EEC) No 1 39/90 of on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export (54). 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 25 January 1990 . 4. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 160 per 100 kilo ­ grams. H OJ No L 16, 20 . 1 . 1990, p. 12.' Article 5 Regulation (EEC) No 3551 /89 is hereby repealed. Article 6 This Regulation shall enter into force on 25 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 16/14 Official Journal of the European Communities 20 . 1 . 90 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, Canales de animales machos castrados. Slagtekroppe af unge ikke kastrerede handyr pÃ ¥ under to Ã ¥r, Slagtekroppe af kastrerede handyr. SchlachtkÃ ¶rpervon jungenmÃ ¤nnlichen nichtkastrierten Tieren vonwenigerals 2Jahren, SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Categoria A CategorÃ ­a C Kategori A Kategori C Kategorie A Kategorie C Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C Category A Category C CatÃ ©gorie A CatÃ ©gorie C Categoria A Categoria C Categorie A Categorie C Categoria A Categoria C Carcases of uncastrated young male animals of less than two years of age, Carcases of castrated male animals. Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, Carcasses d'animaux mÃ ¢les castrÃ ©s. Carcasse di giovani animali maschi non castrati di eta inferiore a 2 anni, Carcasse di animali maschi castrati . Geslachte niet-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Geslachte gecastreerde mannelijke dieren . CarcaÃ §as de jovens animais machos nÃ £o castrados de menos de dois anos, CarcaÃ §as de animais machos castrados. Precio minimo expresado en ecus por 100 kg  Mindstepriser i ECU/100 kg  Mindestpreise, ausgedrÃ ¼ckt in ECU/100 kg  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 kg  Minimum prices expressed in ecus per 100 kg  Prix minimaux exprimÃ ©s en Ã ©cus par 100 kg  Prezzi minimi espressi in ECU per 100 kg  Minimumprijzen uitgedrukt in ecu per 100 kg  PreÃ §o mÃ ­nimo expresso em ecus por 100 kg BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf } Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Kategorie A, Klassen U und R / Kategorie G, Klassen U und R  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 145,00 215,00 145,00 215,00 20 . 1 . 90 Official Journal of the European Communities No L 16/ 15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Telex 41 1 1 56 / 41 1 727 / 41 38 90 Tel. 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-1 564 776, Teletext 6 990732